.4-|>

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

BRYANT P. RowLETTE *
Plaintiff *
v - * Civil Action No. RDB-lS-3003
USO *
(Um'ted Services Orgam`zation)

*
Defendant

ll=**
MEMORANDUM OPINION

Plaintiff’ s Court Ordered supplemental complaint has been received. ECF No. 3. Plaintiff
states that in January of 2017 he stopped into the United Services Organization (USO) lounge at
BWI Airport where he was “harassed by a volunteer” and denied admittance based on Plaintii`f's
status as a disabled vet. Id. at p. 6. He states he also went to the lounge on March 18, 2018, and
after being asked if he was flying to Miami, a volunteer “attempted to confiscate” his Department
of Defense identification and told Plaintiff he was not allowed to come into the lounge anymore
“because [Plaintiff is] a disabled vet.” Id.

The USO is neither a federal government agency, nor a veterans’ service organization
Rather, it is a privately funded, non-profit organization that, pursuant to its congressional mandate,
supports the Amen`can Armed Forces which includes “U.S. Active, Reserve, and Guard service
members and their families.” See https://metro.uso.org/bwi. The purpose of the lounge located at
the BWI airport is to allow active service members a respite during their travels while being
deployed. Id.

The ADA was enacted in l990"‘to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities,” 42 U.S.C. §

 

 

 

A-\

lZlOl(b)(l), and “to provide clear, strong, consistent, enforceable standards addressing
discrimination against individuals with disabilities.” Id. § lZlOl(b)(Z). Title l of the ADA
prohibits discrimination against individuals With disabilities in employment See id. § 12111 et
seq. Title ll prohibits public entities, including “any State or local government” and “any
department, agency, special purpose district, or other instrumentality of a State or States or local
govemment,” id. § 12131(1), from discriminating “by reason of” disability against a “qualiiied
individual with a disability.” Id. § 12132. Title lll applies to public accommodations See id. §
12181 el seq. None of the cited provisions apply to the circumstances described by Plaintiff in his
complaint or his supplemental complaint The USO is not a governmental agency; Plaintit‘f was
not applying for employment at the USO; and the USO is not providing a public accommodation
which Plaintiff was denied on the basis of his disability Rather, it is clear Plaintit`f was denied
access to the USO lounge at BWI Airport because he is not an active service member.

“Frivolous complaints are subject to dismissal pursuant to the court’s inherent authority,
even When the plaintiff has paid the filing fee.” Smith v. Kagan, 616 F.App’x 90 (4th Cir. 2015);
see Chong Su Yz` v. Soc. Sec. Admi'n., 554 F.App’x 247, 248 (4th Cir. 2014) (same); Ross v. Baron,
493 F.App’x 405, 406 (4th Cir. 2012) (same). ln addition, “dismissal prior to service of process
is permissible when a court lacks subject matter jurisdiction over a patently frivolous complaint."’
Smith, 616 F.App’x at 90; Chong Su Yi, 554 F.App’X at 248 (same); Ross, 493 F.App’x at 406
(same). The instant complaint is frivolous and must be dismissed Plaintiff can allege no set of
facts against the named Defendants that would support a viable claim under the ADA, the sole

basis of the claim asserted. A separate -Order follows

Mv? w w

'RiCHARD D. BENNETT
UNirED sTArEs oisrRicr JUDGE

Date

 

